Opinion by
Cline, J.
It appeared that the tablecloths and napkins in question were wrapped in paper packages which were packed in bales which were marked. Some of the articles bore sticker labels having the words “Made in Japan” embossed thereon. As to the tablecloths from which the labels had fallen off the protest was overruled on the authority of Giavi v. United States (15 Ct. Cust. Appls. 343, T. D. 42510).
The tablecloths and napkins having the marking on a label under the folds of the cloth were held not marked in a conspicuous place, and inasmuch as neither the articles nor the immediate containers were legally marked, the protest was overruled. Abstracts 32564, 32579, 34432, and 39897 cited.